IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                   April 23, 2009
                                 No. 08-60371
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

LUIS MARROQUIN-CASTRO, also known as Luis Manuel Marroquin

                                            Petitioner

v.

ERIC H HOLDER, JR., U S ATTORNEY GENERAL

                                            Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                               BIA No. A96 044 871


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Luis Marroquin-Castro (Marroquin), a native and citizen of Mexico, seeks
a petition for review of the order of the Board of Immigration Appeals (BIA)
denying his application for cancellation of removal pursuant to 8 U.S.C. § 1229b.
We dismiss the petition in part for lack of jurisdiction and deny the petition in
part.




        *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                     No. 08-60371

      We generally review only the BIA’s decision except to the extent that the
immigration judge’s (IJ) decision influences the BIA. Zhu v. Gonzales, 493 F.3d
588, 593 (5th Cir. 2007). With respect to the determination that Marroquin
failed to demonstrate that his children would suffer an “exceptional and
extremely unusual hardship” as required under § 1229b(b)(1)(D), we lack
jurisdiction to review this purely discretionary decision.         See 8 U.S.C.
§ 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Rueda v.
Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). We reject Marroquin’s attempt to
recast what amounts to a disagreement with the weighing and consideration of
the relevant factors by the BIA as a legal issue. See Hadwani v. Gonzales, 445
F.3d 798, 800-01 (5th Cir. 2006). To the extent that Marroquin challenges the
discretionary denial of his request for cancellation of removal, we dismiss his
petition for want of jurisdiction.
      Marroquin’s argument that the IJ’s refusal to admit two handwritten
statements violated his due process rights is unavailing. Our review of the
record reveals that the IJ granted Marroquin an opportunity to correct the
defects in the proffered evidence and also to present additional evidence;
however, Marroquin failed to do so. In addition, Marroquin does not provide any
evidence that he was prejudiced by the decision to exclude the letters or that the
absence of the letters had a substantial effect on the outcome of his hearing. See
Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 302 (5th Cir. 2002). Marroquin’s due
process claim is without merit. Accordingly, we deny his petition for review on
this issue.
      DISMISSED IN PART FOR LACK OF JURISDICTION; DENIED IN
PART.




                                          2